UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 11-2037182 COLONIAL COMMERCIAL CORP. (Exact name of registrant as specified in its charter) New York 11-2037182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 275 Wagaraw Road, Hawthorne, New Jersey 07506 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-427-8224 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None OTC Bulletin Board Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.05 Per Share Convertible Preferred Stock, Par Value $.05 Per Share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o Noý Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoý The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to the last reported price at which the stock was sold on June 30, 2006 (the last business day of the registrant’s most recently completed second quarter) was $3,906,145. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 1, 2007 Common Stock, $.05 par value per share 4,645,680 shares Convertible Preferred Stock, $.05 par value per share 467,500 shares TABLE OF CONTENTS PART I Page Item 1. Business 4 Item 1A. Risk Factors 6 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4. Submission of Matter to a Vote of Security Holders 11 PART II Item 5. Market for the Registrant’s Common Stock, Convertible Preferred Stock and Related Stockholder Matters 12 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures PART III Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 37 Item 14. Principal Accountant Fees and Services 40 PART IV Item 15. Exhibits and Financial Statements Schedules 41 Table of Contents Explanatory Note This Form 10-K/A is being filed to revise certain sections of the Form 10-K for the year ended December 31, 2006, which the Company previously filed with the Securities and Exchange Commission on March 23, 2007.In conjunction with the preparation of the Form 10-Q of the Company, and following consultation with, and upon the recommendation of the Company’s management and Audit Committee, the Board of Directors of the Company has concluded that certain vendor rebates should be an adjustment to the cost of the vendors’ product and included as a reduction of cost of sales when recognized in the income statement.Previously, some vendor rebates were recognized as a reduction of cost of sales when earned, not as a reduction of costs when sold.When adjusting vendor rebates to be recognized as a reduction of cost of sales, an increase of gross profit of $62,350 was recognized for the period to account for the adjustment allowed under SAB No. 108 (see Summary of Significant Accounting Policies and Practices, (p) Restatement).The tax effect of this adjustment was immaterial and, accordingly, the Company has made no adjustment.The following sections are amended in this Form 10-K/A. Item 6. Selected Financial Data is amended to revise income statement and balance sheet data for the year ended December 31, 2006. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations is amended under the captions Comparison of Year Ended December 31, 2006 with Year Ended December 31, 2005 and Liquidity and Capital Resources, Credit Facility. Item 8. Financial Statements and Supplementary Data is revised to amend the Company’s consolidated balance sheets, statements of operations, stockholders’ equity and cash flows for the period ended December 31, 2006.Also amended are the following Notes to the Consolidated Financial Statements: 1. Summary of Significant Accounting Policies and Practices, under the paragraphs (g) Vendor Rebates and (p) Restatement; 10. Net Income Per Common Share; and 18.
